Citation Nr: 1521548	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to higher initial disability ratings for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling for the period prior to November 18, 2013, and as 50 percent disabling for the period thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling effective December 17, 2010.  The Veteran timely appealed for a higher initial rating.  This is the only issue that has been perfected on appeal.

In March 2014, the RO increased the disability evaluation to 50 percent for PTSD, effective November 18, 2013.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected PTSD, he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for sleep apnea, claimed as secondary to service-connected PTSD, has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  For the rating period prior to November 18, 2013, the Veteran's PTSD has been manifested by symptoms such as chronic sleep impairment, flashbacks, anxiety, and memory problems-all resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the rating period from November 18, 2013, the Veteran's PTSD with associated depression is manifested by symptoms such as suspiciousness, anxiety, depression, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, memory problems, and some social isolation-all resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the rating period prior to November 18, 2013, the criteria for an initial disability rating greater than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  For the rating period from November 18, 2013, the criteria for a disability rating greater than 50 percent for PTSD with associated depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Board has thoroughly reviewed all the evidence in the Veteran's paper claims file and electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection has been established for PTSD.  The RO evaluated the Veteran's disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

For the Period from December 17, 2010, to November 17, 2013

During the April 2011 VA examination, the Veteran reported that he was not undergoing any treatment for a psychiatric condition.  The Veteran primarily described sleep problems, a startle response, reliving events, and anxiety.  His sleep problems occurred at least three times weekly, and his anxiety was daily.  His other symptoms were variable.  He reported having a fair relationship with his children, and he tended to stay away to himself with his children.  He reported no history of assaultiveness.  

Objective findings on mental status examination in April 2011 revealed that the Veteran was oriented to person, time, and place.  He did not have impairment of thought process or communication.  He did not have delusions or hallucinations.  There was no inappropriate behavior.  He did not have suicidal thoughts or intent, and there have been no homicidal thoughts or intent.  The Veteran was able to maintain personal hygiene and other basic activities of daily living.

The April 2011 examiner noted that the Veteran had memory loss or impairment approximately twice weekly to a moderate degree, which did not interfere with employment or social functioning.  He did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have any irrelevant, illogical, or obscure speech patterns.  He reported no panic attacks, and he did not have depression.

The April 2011 examiner also noted that the Veteran had anxiety to a moderate degree, and its frequency varied.  He did not have impaired impulse control.

The April 2011 examiner noted that the Veteran had sleep impairment, which occurred approximately three times weekly.  He reported having nightmares, and that he fought and talked in his sleep.  The Veteran also reported that he fell asleep during his lunch breaks.  

The April 2011 examiner diagnosed PTSD; a global assessment of functioning (GAF) score of 61 was assigned.  The examiner noted problems with sleep, flashbacks, and memory, but generally functioning well.  The examiner indicated that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning.  Specifically, the examiner noted occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but generally satisfactory functioning.
  
VA treatments reflect an Axis I diagnosis of history of PTSD, no current symptoms, in March 2012 and in May 2012.  Records show that the Veteran denied having PTSD symptoms in September 2012; a GAF score ranging from 60 to 65 was assigned in December 2012.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, during the applicable period, the GAF score assigned by a VA examiner in April 2011 was 61.  This GAF score indicates some mild symptoms (e.g., depressed mood and mild insomnia); and is indicative of some difficulty in social and occupational functioning, but generally functioning pretty well (e.g., has some meaningful interpersonal relationships).

In this case, the Veteran's manifestations of PTSD have included chronic sleep impairment, anxiety, moderate memory loss, and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran at times has expressed some disturbances of motivation and mood, he has not displayed impaired judgment or difficulty in establishing and maintaining effective work and social relationship on a consistent basis during the applicable period.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 30 percent disability rating.

The Board has considered all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified with the assigned GAF score.  While the Veteran has reported having anxiety daily, the evidence does not reveal that the Veteran's anxiety has affected his ability to function independently, appropriately, and effectively.  Indeed, VA treatment records throughout 2012 revealed no current PTSD symptoms.
  
In summary, the Veteran does not have occupational and social impairment with reduced reliability and productivity due to such PTSD symptoms so as to warrant an initial 50 percent rating.  His symptoms, at most, have been described as primarily mild.  In this regard, the Board notes that the assigned, initial 30 percent disability rating during the applicable period is in recognition of intermittent periods of inability to perform occupational tasks.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of an initial 30 percent disability evaluation during the applicable period.  The Veteran's speech is neither circumstantial, circumlocutory, nor stereotyped.  He has not described panic attacks.  His memory problems have not interfered with his occupational functioning or daily activities, and his thought process and communication are overall logical and coherent. There is no objective evidence of disorientation.  His flashbacks have caused some problems with his children, but overall the Veteran has maintained fair relationships.

For the Period from November 18, 2013

The report of a November 2013 VA examination reflects current PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The November 2013 examiner noted that the Veteran reported an increase in symptoms that have led to deficits in his social and occupational functions.  Specifically, the Veteran reported withdrawing from most of his friends; and ceasing to go out to clubs, bars, or other public places where persons might stand behind him.  He also reported that his children no longer want to visit with him, and his brother is his only emotional support.  The Veteran reported staying home for most activities, which primarily involved watching television.  He endorsed increased paranoia and increased hypervigilance when in unfamiliar situations.  The Axis I diagnosis includes PTSD with associated depression, and a GAF score of 60 is assigned.  

The November 2013 examiner also noted that the Veteran reported increased irritability and fatigue, which led to his falling asleep at work and his snapping at co-workers and family members.  The Veteran also reported decreased job satisfaction.

The November 2013 examiner also noted the onset of homicidal fantasies toward the grandparents, who restricted the children's visits.  His responses indicated mistrust and a feeling of persecution, and suggested the presence of moderate depression.  The examiner indicated that the Veteran had not been taking medications effective for treatment of PTSD for several months, which may have contributed to an increase in certain symptoms and the onset of new symptoms such as the homicidal fantasies.

The November 2013 examiner noted that the Veteran's sleep disturbances have contributed to a significant decrease in his daily functioning, particularly related to sleeping at work; and warranted a secondary diagnosis of parasomnia, attributed fully to the PTSD.  

The November 2013 examiner noted that the Veteran had few sources of social support on which he can depend-namely, his brother.  While his mother was supportive, she lived in California and was not proximately close to provide continual support.  His children appeared to avoid him due to symptoms; and the Veteran avoided new relationships and no longer associated with his current friends, due to increased avoidance and hypervigilance.

The Board notes that a GAF score of 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers). 

In this case, the Veteran's manifestations include suspiciousness, anxiety, depression, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, memory problems, and some social isolation.  However, the Veteran does not express near-continuous panic or depression, suicidal ideation; or display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene.  

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD with associated depression do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran continues to work, although he has expressed disturbances of motivation and mood to do so.  He reportedly works for VA in housekeeping and also maintains a part-time job, and finds himself more exhausted than usual as a result of his chronic sleep impairment.  There is no indication in the record that the Veteran's PTSD with associated depression results in marked occupational impairment, absent other physical limitations.  While the November 2013 examiner noted the Veteran's increased irritability and that the Veteran has "snapped" at co-workers, the Board finds that based on the Veteran's work history and his obtaining good reviews on the job, he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating currently assigned during the applicable rating period is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran is still single following a divorce in 1991, and that he is uninterested in making new friends or forming new relationships.  He reportedly has not felt comfortable going out with anyone publically or socially for many months.  As the Veteran socializes infrequently, he still retains the ability to socialize in public.  For example, at the November 2013 examination, he reported that the last time he was able to visit a bar was about two months ago.  He also maintains contact with one brother and an adult daughter.  The Board acknowledges that the November 2013 VA examiner has opined that the Veteran's symptoms have increased and have led to deficits in social functioning.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his PTSD with associated depressive symptoms; however, the Veteran does retain the ability to function in both the home and his community, albeit with assistance at times from his brother when needed.  As such, while the Veteran may have significant social impairment due to his PTSD with associated depression, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.   

While he does have deficiencies in these areas, the greater weight of the evidence demonstrates that it is to a degree as contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating at any time.  His overall level of disability is equivalent to moderate impairment in social and occupational functioning.  The assigned GAF score, in this case, does not support a higher disability rating, if taken alone.  Likewise, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is neither illogical, nor obscure, nor irrelevant.  He is not in a near-continuous state of panic.  He can function independently, and he does not experience hallucinations.  Although he exhibits some impairment in memory, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with his brother and his adult daughter.

Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent disability rating at any time.  Here, the preponderance of the evidence is against granting a higher disability rating for the Veteran's PTSD with associated depression, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD with associated depression.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the rating period prior to November 18, 2013, an initial disability rating in excess of 30 percent for PTSD is denied.

For the rating period from November 18, 2013, a disability evaluation in excess of 50 percent for PTSD with associated depression is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


